141 F.3d 1168
81 A.F.T.R.2d 98-881
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony M. GIAIMO, Laura Giaimo, Appellants,v.UNITED STATES GOVERNMENT;  Stanley Matulewic, Appellees.
No. 97-1758.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1998.Filed Feb. 23, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Anthony and Laura Giaimo, husband and wife, appeal from the District Court's1 adverse grant of summary judgment in their action to set aside the sale of their properties and to quiet title in their names.  After the government seized and sold the Giaimos' properties to satisfy their outstanding federal income tax liability, the Giaimos brought this action, arguing they received deficient notice of the seizure and sale.  This court reviews the District Court's grant of summary judgment de novo, see Thomas v. Gunter, 103 F.3d 700, 702 (8th Cir.1997) (standard of review).  After conducting such de novo review of the record, and after carefully reviewing the parties' briefs and considering the Giaimos' arguments, we agree with the District Court that, in the circumstances, the Giaimos received sufficient notice of the seizure and sale of their properties.  We believe, as did the District Court, that the Giaimos should not be rewarded for their hostile and obstructive conduct.  We therefore affirm the District Court's judgment.  See 8th Cir.  R. 47B.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri